DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group I in the reply filed on 8/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The restriction requirement is hereby made final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 – analysis module.  One having ordinary skill in the art would have understood the corresponding structure to take the form of a general-purpose computer.
Claim 2 – magnetic member.  Corresponding structure at least disclosed by Paragraph [0054] of the instant Specification.
Claim 3 – adhering member.  Corresponding structure at least disclosed by Paragraph [0054] of the instant Specification.
This interpretation also applies to the depending claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a detected position on the machine.”  This limitation is unclear in scope because it is not clear what it means for the position to be considered “detected.”  Is a “detection” step necessary and, if so, what performs the detection?  Does the Applicant really mean for the position to be one that is “specified” or “pre-determined?”  This would appear to be consistent with the Specification and Claim 5.
Claim 5 recites “the first position and the second position are diagonally arranged.”  This limitation is unclear in scope in that it describes a relative relationship without any guidance as to what sort of arrangement would or would not be considered “diagonal.”
Claim 7 recites “the frame structure,” “the second end of the frame structure,” and “the first end of the frame structure.”  These terms lack antecedent basis.
Claim 8 recites “the frame structure.”  This term lacks antecedent basis.
Claim 9 recites “the third frame.”  This term lacks antecedent basis.
	The dependent claims are rejected based on their dependencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-9, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gass (US 20170334087 A1).
Regarding Claim 1, Gass discloses a portable machine health monitoring system, applied for diagnosing a machine in operation [Paragraph [0017] – “FIG. 2 is a schematic diagram of an exemplary safety system in the context of a machine having a circular blade.”The system being “portable” as all of it could be moved, transported, shipped, etc.], comprising:
an installation device, including a plurality of sensing assemblies and a plurality of connecting assemblies, each of the plurality of sensing assemblies being connected with the corresponding connecting assembly, each of the plurality of connecting assemblies mounting the corresponding sensing assembly in a non-destructive manner onto a detected position on the machine, each of the plurality of sensing assemblies being used for detecting a motion signal at the corresponding detected position on the machine in operation [See Fig. 130, sensor assembly 1010 including LED 1012, photodiode 1011, and corresponding mounting holes.Paragraph [0724] – “Sensor assembly 1010 includes an LED 1012 mounted in insulating tube 268 to emit light through hole 273 in charge plate 44 or 46. The light reflects off arbor 42 and is detected by a photodiode 1011 which is also mounted in insulating tube 268 adjacent hole 273. The arbor includes one or more reduced-reflection regions 1013 adapted to reduce the amount of light reflected to photodiode 1011. Regions 1013 may be formed by coating the arbor with a light-absorbing coating, roughening the arbor to cause random scattering of the light, etc. In any event, the reduced reflecting regions create a varying signal at the photodiode when the arbor is rotating. In contrast, a constant signal is produced at the photodiode when the arbor is stationary.”The ”detected position” being the use of the sensors relative to regions 1013, in accordance with Claim 5 and Paragraph [0012] of the instant Specification – “the detected position is a transmission-member position”]; and
a portable monitoring box, connected with the installation device, including an analysis module for receiving the motion signal [See Fig. 133 (electrical connection to logic controller 50), Fig. 2 (logic controller 50 inside a “box”), and Paragraph [0727] – “In any event, the photodiode is coupled to transmit a signal to logic controller 50 to indicate whether blade 40 is moving.”] and further for calculating a health status information according to the motion signal [Paragraph [0711] – “In addition to detecting whether the blade is moving, safety system 18 may also be configured to determine the speed at which the blade is moving. This allows the logic controller to distinguish between rapid blade movement which could cause injury to the user, and slow blade movement which generally would not cause injury to the user.”].

Regarding Claim 3, Gass discloses that the connecting assembly includes an adhering member connected with the sensing assembly, and the adhering member attaches the machine to connect the sensing assembly to the detected position on the machine [Fig. 130 – Housings of LED 1012 and photodiode 1011 which permit them to mount in the holes.].

Regarding Claim 4, Gass discloses that the connecting assembly includes a wire-binding member furnished to the sensing assembly, and the sensing assembly is fixed by the wire-binding member to connect the detected position on the machine [Fig. 130 – Wiring of LED 1012 and photodiode 1011.].

Regarding Claim 5, Gass discloses that the motion signal detected by the sensing assembly is a saw-band rotational-speed signal [Paragraph [0180] – “Machine 10 may be any of a variety of different machines adapted for cutting workpieces, such as wood, plastic, etc., including a table saw, miter saw, chop saw, radial arm saw, circular saw, band saw, jointer, planer, etc.”Paragraph [0724] – “In any event, the reduced reflecting regions create a varying signal at the photodiode when the arbor is rotating. In contrast, a constant signal is produced at the photodiode when the arbor is stationary.”], the detected position is a transmission-member position [The ”detected position” being the use of the sensors relative to regions 1013.], the sensing assembly includes an optoelectronic sensor [Fig. 130, LED 1012 and photodiode 1011.], a first reflecting plate and a second reflecting plate [Paragraph [0724] – “The arbor includes one or more reduced-reflection regions 1013 adapted to reduce the amount of light reflected to photodiode 1011. Regions 1013 may be formed by coating the arbor with a light-absorbing coating, roughening the arbor to cause random scattering of the light, etc. In any event, the reduced reflecting regions create a varying signal at the photodiode when the arbor is rotating.”], the connecting assembly fixes the first reflecting plate, the second reflecting plate and the optoelectronic sensor to a first position, a second position and a third position of a transmission member on the machine, respectively  [Mounting of the sensors in the holes relative to regions 1013.], the first position and the second position are diagonally arranged [Some of regions 1013 being at different rotational angles about arbor 42 that would not correspond to a single line through the diameter (i.e., one region at 0 degrees and the other region at 180 degrees).], and the third position is located above the first position or the second position so as to have the optoelectronic sensor to face the first reflecting plate or the second reflecting plate, respectively [Fig. 130, positioning of LED 1012 and photodiode 1011.].

Regarding Claim 7, Gass discloses that the frame structure includes a base, a first frame and a second frame, the base is disposed at the second end of the frame structure, the second frame is disposed at the first end of the frame structure, the first frame is connected between the base and the second frame, an installation height is defined between the second frame and the base, and the second frame is located higher than the transmission member [See Fig. 130, as annotated by the Examiner:
    PNG
    media_image1.png
    473
    746
    media_image1.png
    Greyscale
].

Regarding Claim 8, Gass discloses that the frame structure further includes a third frame furnished with a bending portion, the bending portion of the third frame is fixed to the second frame, the third frame is movably connected with the first frame, and the installation height is adjusted by displacing the third frame along the first frame [The top layer holes inherently having some deformation to ensure a snug fit and also allowing for a relative height to the first frame to be established during insertion.].

Regarding Claim 9, Gass discloses that the first frame includes a plurality of holes and a plurality of locking members, the third frame includes a positioning slot, and each of the plurality of locking members penetrates through the positioning slot and is then fixed to the corresponding hole so to adjust a position of the third frame with respect to the first frame [See Fig. 130 and Paragraph [0308] – “hole 270 may be used to apply a caulk, glue, epoxy, or similar material between the charge tubes and insulating tube to prevent the charge tubes from moving. As another alternative, one or more set-screws may be threaded through the insulating tube to bear against the charge tubes.”].

Regarding Claim 16, Gass discloses that the portable monitoring box includes a display screen and a protective member, the analysis module is connected with the display screen, the display screen is used for displaying the health status information, and the protective member shields and thus protects the display screen [Paragraph [0634] – “the logic controller may be configured to control one or more display devices to inform a user of the status of machine 10 and safety system 18.”  The outer layer of the display being a “protective member.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gass (US 20170334087 A1) and Lauder et al. (US 20120068919 A1)[hereinafter “Lauder”].
Regarding Claim 2, Gass fails to disclose that the connecting assembly includes a magnetic member connected with the sensing assembly, and the magnetic member attaches the machine to connect the sensing assembly to the detected position on the machine.
However, Lauder discloses such an attachment mechanism [Abstract – “A magnetic attachment mechanism and method is described. The magnetic attachment mechanism can be used to releasably attach at least two objects together in a preferred configuration without fasteners and without external intervention.”].  It would have been obvious to use such a mechanism to attach the sensors in order to removably hold them in place.

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gass (US 20170334087 A1), Savoia (US 20080305562 A1), and Watanabe (US 5471054 A).
Regarding Claim 6, Gass fails to disclose that the connecting assembly includes a frame structure and a plurality of fixing members, the first reflecting plate is fixed to the first position of the transmission member on the machine by the corresponding fixing member, the second reflecting plate is fixed to the second position of the transmission member on the machine by the corresponding fixing member, the frame structure has a first end connected with the optoelectronic sensor and a second end connected with the corresponding fixing members, and the second end of the frame structure is fixed to the machine by closing to the transmission member via the corresponding fixing member, such that the optoelectronic sensor at the first end of the frame structure faces one of the first reflecting plate and the second reflecting plate.
	However, Savoia discloses supporting an optical sensor in such a manner [See Fig. 6] and Watanabe discloses attaching encoder reflection patterns to a surface [See Fig. 2(A)].  It would have been obvious to make use of such mounting technologies because doing so would have allowed for retrofitting an existing machine by adding an encoder.

	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gass (US 20170334087 A1) and Taylor (US 20150277431 A1).
Regarding Claim 17, Gass fails to disclose a cloud processing device coupled signally with the portable monitoring box, wherein the analysis module is used to transmit the health status information to the cloud processing device.  However, Taylor discloses monitoring such information at a central server via cloud communication [See Fig. 2 and Abstract – “The saw data acquisition system and method of operating a saw employ sensors that detect specific data regarding a cutting operation. The system and method enable the saw operator to input data and display selected the data for the operator. Data that is detected by the sensors and which is input are collected and transmitted to a central processing location, acquired at the central processing location, and analyzed.”].  It would have been obvious to use such an arrangement in order to be able to monitor numerous devices at different locations concurrently and then have corresponding historical information for those devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150338344 A1 – METHODS AND OPTICAL INTERROGATION SYSTEM FOR MONITORING STRUCTURAL HEALTH OF A STRUCTURE
US 20160069712 A1 – Magnetically Coupled Optical Encoder
US 20100018830 A1 – MACHINE TOOL MONITORING DEVICE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865